Exhibit 10.2

 

LOGO [g871082g1.jpg]

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Apricus
Biosciences, Inc., a Nevada corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”), is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of an
aggregate of (i) 549,450 shares (the “Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”) and (ii) warrants (each, a “Warrant” and,
collectively, the “Warrants”) to purchase an aggregate of 274,725 shares of
Common Stock at an exercise price per share equal to $1.82 (the “Warrant
Shares”), in substantially the form attached hereto as Exhibit B. At the
Closing, the Company will issue to the Investor, and the Investor will purchase
from the Company, the number of Shares and receive a Warrant exercisable for a
number of Warrant Shares, in each case in the amounts set forth on the Signature
Page (as defined below) of the Investor, and in exchange therefor, the Investor
shall pay the aggregate price set forth on the Signature Page of the Investor
(the “Purchase Price”). The Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-198066 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor on or prior to
the date hereof. Notwithstanding anything contained herein to the contrary, the
information and disclosure contained in any Free Writing Prospectus and the
Prospectus Supplement shall be consistent with the terms set forth herein and in
the Warrant, and nothing contained therein shall modify the terms of this
Agreement or the Warrant.



--------------------------------------------------------------------------------

4. The Company and the Investor agree that at the Closing (as defined in
Section 4.1 of Annex I) the Investor will purchase from the Company and the
Company will issue and sell to the Investor the Shares and the Warrants set
forth below for the aggregate Purchase Price set forth below. The Shares and the
Warrants shall be purchased pursuant to this Agreement, the Warrant and the
Terms and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.

5. The manner of settlement of the Shares purchased by the Investor hereunder
shall be as follows (and the Company shall take such actions as may be required
to effect the following):

Delivery by crediting the account of the Investor’s prime broker (as specified
by the Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby the
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Wells Fargo
Shareowner Services, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE DATE OF
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR AND
THE COMPANY, AS APPLICABLE, SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

[To be separately provided to the Investor]

6. The executed Warrants shall be delivered to the Investor by the Company at
the Closing.

7. The Investor represents that (a) it has had no position, office or other
material relationship within the past three years with the Company (which, for
the avoidance of doubt, excludes ownership of Shares), and (b) it is not a
member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
Associated Person (as such term is defined under the FINRA’s NASD Membership and
Registration Rules Section 1011) as of the Closing.

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission on or prior to the date hereof) the Base Prospectus, dated August 25,
2014, which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein and any free writing prospectus (collectively,
the “Disclosure Package”), prior to or in connection with the receipt of



--------------------------------------------------------------------------------

this Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information which shall be
consistent with the terms set forth herein (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications, but all such information shall be provided prior to the
execution of this Agreement by the Investor and shall be consistent with the
terms set forth herein.

9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received or has public access to the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and the
Company hereby covenants to deliver or otherwise provide access to the Offering
Information concurrently with or prior to its execution of this Agreement.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.



--------------------------------------------------------------------------------

Number of Shares: 549,450

Purchase Price per Share: $1.82

Aggregate Purchase Price: $999,999

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.50 and rounded down to the nearest whole number): 274,725

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: February 10, 2015 BANK JULIUS BAER & CO. LTD. By:

/s/ W. Günthard

Print Name: W. Günthard Title: Director

Address: BANK JULIUS BAER & CO. LTD.

Bahnhofstrasse 36

CH - 8010 Zürich, Switzerland

Tel. + 41 (0) 58 888 8733

Fax + 41 (0) 58 888 8744

 

BANK JULIUS BAER & CO. LTD. By:

/s/ Reto Frei

Print Name: Reto Frei Title: Associate Director

Address: BANK JULIUS BAER & CO. LTD.

Bahnhofstrasse 36

CH - 8010 Zürich, Switzerland

Tel. + 41 (0) 58 888 8733

Fax + 41 (0) 58 888 8744

Agreed and Accepted

this 10th day of February, 2015:

APRICUS BIOSCIENCES, INC.

 

By:

/s/ Richard W. Pascoe

Title: Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities.

2.1 At the Closing (as defined in Section 4.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them substantially
concurrent with the Closing.

2.3 The Company confirms that neither it nor any other Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information, except as will be disclosed in the Prospectus and/or in
the Company’s Form 8-K to be filed with the Commission in connection with the
Offering.

3. Representations and Warranties of the Company.

3.1 The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation in good standing (or the foreign
equivalent thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to so qualify, be in good standing or have such power or authority
(i) would not have, singularly or in the aggregate, a material adverse effect on
the condition (financial or otherwise), results of operations, assets,
properties or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the Registration Statement, the Disclosure
Package or the Prospectus (any such effect as described in clauses (i) or (ii),
a “Material Adverse Effect”). The Company owns, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: not applicable (each, a
“Subsidiary” and, collectively, the “Subsidiaries”).

3.2 The Company has the full right, power and authority to enter into this
Agreement and the Warrants and to perform and to discharge its obligations
hereunder and thereunder; and each of this Agreement and the Warrants has been
duly authorized, executed and



--------------------------------------------------------------------------------

delivered by the Company, and constitute valid and binding obligations of the
Company enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity.

3.3 The Company has an authorized capitalization as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, and all of
the issued shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in all
material respects in compliance with United States federal and state securities
laws, and conform to the description thereof contained in the Registration
Statement, the Disclosure Package and the Prospectus. As of February 9, 2015,
there were 44,330,006 shares of Common Stock issued and outstanding, no shares
of Preferred Stock, par value $0.001 of the Company, issued and outstanding and
13,447,539 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws. None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
Disclosure Package and the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Registration Statement, the
Disclosure Package and the Prospectus, accurately and fairly present in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

3.4 The shares of Common Stock and Warrants to be issued and sold by the Company
to the Investor under the Agreement and the Warrant Shares have been duly
authorized and the Common Stock, when issued and delivered against payment
therefor as provided in the Agreement and the Warrant Shares, when issued and
delivered against payment therefore as provided in the Warrants, will be validly
issued, fully paid and non-assessable and free of any preemptive or similar
rights and will conform to the description thereof contained in the Disclosure
Package and the Prospectus.

3.5 The execution, delivery and performance of the Agreement and the Warrants by
the Company, the issue and sale of the shares of Common Stock and Warrants by
the Company and the consummation of the transactions contemplated hereby and by
the Warrants will not (with or without notice or lapse of time or both):
(i) result in any violation of the provisions of the articles or by-laws (or
analogous governing instruments, as applicable) of the Company or any
Subsidiary; (ii) result in the violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any Subsidiary or any of
their properties or assets, or (iii) violate or result in a breach of or
constitute (with due notice or lapse of time or both) a



--------------------------------------------------------------------------------

default under, permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any right or obligation of the Company or any Subsidiary under,
or require any consent under, any material contract, agreement, lease, license,
indenture or other understanding or arrangement to which the Company or any
Subsidiary is a party or otherwise bound.

3.6 At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date (as defined in Section 4.1), the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus was issued and at the Closing Date (as defined in
Section 4.1), conformed and will conform in all material respects to the
requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading

3.7 The financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus fairly present in all material respects
the financial position and the results of operations and changes in financial
position of the Company and its Subsidiaries and other consolidated entities at
the respective dates or for the respective periods therein specified. Such
financial statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the Disclosure Package. The financial statements, together with the
related notes and schedules, included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus comply in all
material respects with the Securities Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the Rules and Regulations and the rules and
regulations under the Exchange Act. No other financial statements or supporting
schedules or exhibits are required by the Securities Act or the Rules and
Regulations to be described, or included or incorporated by reference in the
Registration Statement, the Disclosure Package or the Prospectus. There is no
pro forma or as adjusted financial information which is required to be included
in the Registration Statement, the Disclosure Package or the Prospectus or a
document incorporated by reference therein in accordance with the Securities Act
and the Rules and Regulations which has not been included or incorporated as so
required. The pro forma and pro forma as adjusted financial information and the
related notes included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus have been properly compiled
and prepared in accordance with the applicable requirements of the Securities
Act and the Rules and Regulations and present fairly the information shown
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein.



--------------------------------------------------------------------------------

3.8 Except as set forth in the Registration Statement, the Disclosure Package
and the Prospectus, there is no action, suit, claim or proceeding pending to
which the Company or any Subsidiary is a party or of which any property or
assets of the Company or any Subsidiary is the subject which is required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any Subsidiary could be material to the Company or any Subsidiary
or prevent or delay the consummation of the transactions contemplated hereby;
and to the best of the Company’s knowledge, no such action, suit, claim or
proceedings is threatened. For purposes of this Agreement, “knowledge of the
Company” or similar phrases means the knowledge of the officers of the Company
and its subsidiaries, after due inquiry.

3.9 To the Company’s knowledge, the Company and each of its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted.
None of the Company’s active and registered Intellectual Property have expired
or terminated, or, by the terms and conditions thereof, will expire or terminate
within two years from the date of the Agreement. The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of, and, to the Company’s knowledge, neither the Company, any
Subsidiary nor their respective business or operations (including products sold
thereby) are, or have been in the past three years, infringing, any Intellectual
Property of others, or of any such development of similar or identical trade
secrets or technical information by others with respect to the Company’s or its
Subsidiaries’ Intellectual Property, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding Intellectual Property.

3.10 The Company and each of its Subsidiaries (i) are, and have been in the last
three years, in material compliance with any and all applicable foreign,
federal, state and local laws and regulations, including those administered by
the U.S. Food and Drug Administration (“FDA”) or similar governmental body and
those relating to the protection of human health and safety or the environment
and with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and hold all material
permits, licenses or other approvals required of them under applicable laws
(including Environmental Laws) to conduct their respective businesses and
(iii) are, and have been in the last three years in material compliance with all
terms and conditions of any such permit, license or approval. Neither the
Company nor any Subsidiary has received any written information or notice from
the FDA or other domestic or foreign governmental or regulatory authority that
would reasonably be expected to lead to cessation of sales of any product of the
Company or any Subsidiary or the denial of any application for marketing or
other approval currently pending before, or proposed to be filed by the Company
or any Subsidiary thereof with, the FDA or other domestic or foreign
governmental or regulatory authority.



--------------------------------------------------------------------------------

3.11 The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

3.12 The Company and each Subsidiary carries, or is covered by, insurance
(including directors’ and officers’ liability insurance) provided by recognized,
financially sound and reputable institutions with policies in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. The Company has no reason
to believe that it or any Subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. Neither the Company nor any Subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

3.13 The Company and each Subsidiary possesses all material licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of their respective businesses as described in
the Registration Statement, the Disclosure Package and the Prospectus
(collectively, the “Governmental Permits”). The Company and each Subsidiary is
in, and has been for the last three years in, compliance in all material
respects with all such Governmental Permits, and all such Governmental Permits
are valid and in full force and effect.

3.14 The Company and each of its Subsidiaries (i) have timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) have paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company or any Subsidiary is
obligated to withhold from amounts owing to employees, creditors and third
parties (including independent contractors), and (iii) do not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 3.14, that would not, singularly or
in the aggregate, be material to the Company.



--------------------------------------------------------------------------------

3.15 The Registration Statement has been declared effective by the Commission,
and no stop order has been issued or is pending or, to the knowledge of the
Company, threatened by the Commission with respect thereto.

3.16 The Company and its Subsidiaries have no liability or obligation of any
nature (whether accrued, absolute, contingent or otherwise), other than
(i) liabilities and obligations disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, (ii) liabilities and obligations incurred
in the ordinary course of business since the date of the last financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus that would not reasonably be expected to be material to Company,
(iii) liabilities under contracts (other than any such liability resulting from
a breach or default thereunder) and (iv) liabilities and obligations incurred in
connection with this Agreement and the transactions contemplated by this
Agreement.

3.17 Neither the Company nor any Subsidiary or, to the knowledge of the Company,
any of the other parties thereto is in breach or violation of or in default
under, or committed or failed to perform any act which would result in a default
under (in each case, with or without notice or lapse of time or both), any
document, contract or other agreement required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as an exhibit to the Registration Statement in any material respect.

3.18 Neither the Company nor any Subsidiary thereof has either voluntarily or
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field notification, field correction, market
withdrawal or replacement, warning, “dear doctor” letter, investigator notice,
safety alert or other notice or action relating to an alleged lack of safety,
lack of efficacy, adulteration, misbranding or lack of regulatory compliance of
any product sold, marketed or distributed by the Company or any Subsidiary
thereof. Neither the Company nor any Subsidiary thereof are aware of any facts
which are reasonably likely to cause, and neither the Company nor any Subsidiary
thereof has received any written notice that the FDA or other domestic or
foreign governmental or regulatory authority has commenced, or threatened to
initiate, any action to cause (A) the seizure, recall, market withdrawal or
replacement of any product sold, marketed or distributed by the Company or any
Subsidiary thereof, (B) a change in the marketing classification or a material
change in the labeling or advertising of any product sold, marketed or
distributed by the Company or any Subsidiary thereof, or (C) a termination,
suspension or injunction of the manufacture, marketing, storage or distribution
of any product sold, marketed or distributed by the Company or any Subsidiary
thereof.

3.19 Since the date of the latest audited financial statements included in the
Registration Statement, no event, development, set of facts or circumstance has
occurred that has had or is reasonably likely to have a Material Adverse Effect.

3.20 The Board of Directors of the Company has unanimously approved the
execution of this Agreement and the consummation of the transactions
contemplated hereby and no approval of the stockholders of the Company is
required in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby. Without limiting the
foregoing, the approval of the Board of Directors of the Company constitutes
approval for purposes of any anti-takeover statute or similar statute or
regulation that is or may become applicable to the transactions contemplated by
this Agreement.



--------------------------------------------------------------------------------

4. Closings and Delivery of the Securities and Funds.

4.1 Closing. The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur no later than three (3) business days after
the execution of this Agreement by the Investor and the Company (the “Closing
Date”), in accordance with Rule 15c6-l promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). At the Closing, (a) the Company
shall cause Wells Fargo Shareowner Services, the Company’s “Transfer Agent”, to
deliver to the Investor the number of Shares set forth on the Signature Page of
the Investor registered in the name of the Investor or, if so indicated on the
Investor Questionnaire of the Investor attached hereto as Exhibit A, in the name
of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant for the number of Warrant Shares set forth
on the Signature Page of the Investor and (c) the aggregate purchase price for
the Shares and the Warrants being purchased by the Investor as set forth on the
Signature Page of the Investor will be delivered by or on behalf of the Investor
to the Company. Notwithstanding anything contained herein to the contrary, if
the Closing shall not have occurred on or prior to the date that is three
(3) business days after the execution of this Agreement by the Investor and the
Company (unless the Closing shall not have occurred due to a breach by an
Investor of the terms hereof), then the Investor may terminate this Agreement
without further liability of any kind to the Company.

4.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and the Warrants to the Investor shall be subject to:
(i) the receipt by the Company from the Investor of the purchase price for the
Shares and the Warrants being purchased hereunder by the Investor as set forth
on the Signature Page thereof and (ii) the accuracy on the Closing Date of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date pursuant to this Agreement.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and the Warrants will be subject to the accuracy on the
Closing Date of the representations and warranties made by the Company in this
Agreement and the fulfillment of those undertakings of the Company to be
fulfilled prior to the Closing Date pursuant to this Agreement. The Company
shall deliver a certificate to the Investor on the Closing Date to the foregoing
effect.

4.3 Delivery of Funds. To settle the Shares purchased by the Investor through
DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system, no later than
three (3) business days after the execution of this Agreement by the Investor
and the Company, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Shares and the Warrants being
purchased by the Investor to the following account designated by the Company:

[To be separately provided to the Investor]



--------------------------------------------------------------------------------

4.4 Delivery of Shares. To settle the Shares purchased by the Investor through
DTC’s DWAC delivery system, no later than three (3) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by the Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Shares. Such DWAC instruction shall
indicate the settlement date for the deposit of the Shares, which date shall be
the Closing Date. At the Closing, the Company shall direct the Transfer Agent to
credit the Investor’s account or accounts with the Shares being purchased by it
hereunder pursuant to the information contained in the DWAC.

5. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

5.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received (or had full access
to) and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information and the
representations and warranties set forth herein and in the Warrant.

5.2 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

5.3 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Shares and the
Warrants constitutes legal, tax or investment advice. The Investor has consulted
such legal, tax and investment advisors and made such investigation as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares and Warrants. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and



--------------------------------------------------------------------------------

that the Company does not expect such a market to develop. In addition, the
Company does not intend to apply for listing of the Warrants on any securities
exchange or other trading market. The Investor understands that without an
active market, the liquidity of the Warrants will be limited.

5.4 Since February 2, 2015, representing the date at which the Company first
contacted the Investor about the Offering, the Investor has not disclosed any
information regarding the Offering to any third parties (other than its
employees or the employees of its affiliates or their respective legal,
accounting and other advisors) and has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities). The Investor covenants
that it will not engage in any purchases or sales of the securities of the
Company (including Short Sales), other than the purchases of the Shares and the
Warrants as contemplated hereby, prior to the time that the transactions
contemplated by this Agreement are publicly disclosed (it being understood and
agreed that such transactions shall be publicly disclosed no later than one
business day following the execution of this Agreement by all parties hereto).
The Investor agrees that it will not use any of the Securities acquired pursuant
to this Agreement to cover any short position in the Common Stock if doing so
would be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Shares and Warrants being purchased and the payment therefor.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by e-mail, upon the sending thereof so long as a
copy of the same is also sent by one of the other means set forth in clauses
(i)-(iii) and will be delivered and addressed as follows:

(a) if to the Company, to:

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Attention: Chief Executive Officer



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attention: Cheston J. Larson

Email: cheston.larson@lw.com

(b) if to any Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

13. Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on
February 11, 2015 issue a press release announcing the Offering and disclosing
all material information regarding the Offering, and (b) as promptly as
practicable on February 11, 2015 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto. Without limiting the
foregoing, the Company shall not make any public statements or disclosures
regarding the Investor or the transactions contemplated hereby without the prior
consent of the Investor.



--------------------------------------------------------------------------------

14. Termination. In the event that any of the conditions to closing in
Section 4.2(b) shall not have been satisfied in full and shall not have been
expressly waived in writing by the Investor on or prior to the third business
day following the date of the execution of this Agreement by all parties, this
Agreement shall terminate upon the delivery of written notice thereof by the
Investor to the Company.

15. Expenses. Each party shall pay any fees or expenses incurred thereby in
connection with the execution of this Agreement and the consummation of the
transactions contemplated hereby.

16. Specific Performance. Each party hereby acknowledges and agrees that the
failure of the other parties to perform their respective agreements and
covenants hereunder will cause irreparable injury to the other parties, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each party hereby agrees that any other party shall be entitled to the issuance
of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations, and the parties waive the requirement
to post a bond or other collateral in connection therewith or any defense that
money damages is a sufficient remedy.



--------------------------------------------------------------------------------

EXHIBIT A

APRICUS BIOSCIENCES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 4 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

2. The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

6. DTC Participant Number:

 

7. Name of Account at DTC Participant being credited with the Shares:

 

8. Account Number at DTC Participant being credited with the Shares:

 